Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February   6, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed February   6, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01115-CV
____________
 
IN RE MID CENTURY INS. CO. OF TEXAS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
December 19, 2006, relator Mid Century Insurance Company of
Texas filed a petition for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable Roberta A. Lloyd, presiding
judge of Harris County Civil Court at Law No. 4, to set aside her November 16,
2006 ruling on discovery.
Relator has not established that it is entitled to
mandamus relief.  Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed February 6, 2007.
Panel consists of Chief Justice
Hedges and Justices Fowler and Edelman.